Title: To Thomas Jefferson from Christoph Daniel Ebeling, 30 July 1795
From: Ebeling, Christoph Daniel
To: Jefferson, Thomas



Sir
Hamburgh, Lower Saxony July 30th 1795

I should begin my letter with many excuses, that I, unknown and stranger to You, make bold, to address You; but a man of Your celebrity, of such patriotism and public spirit, as You have shewn the world, is certainly a benevolent man. So I confidently hope, You will pardon me the liberty I take. Your worthy Country men Mr. J. Belknap and president Stiles of Yale College have exhorted me, to beg Your kind advice in an arduous task I have undertaken. I begun to publish a general History, Geography and Topographical description of America, whereto I have collected Materials as far as my situation would admit, since about twenty Years. I have been happy beyond expectation and enjoy the very valuable friendship of the above mentioned Gentleman, as also Dr. Morse, Rev. President Willard, Mr. Noah Webster at New York, Dr. Smith Barton and Mr. Carey at Philadelphia, Dr. David Ramsay S.C. and others. Mr. Barlow, Your celebrated bard, who lived more than a Year in my neighbourhood and has furnished me with excellent materials, also assisted me very much with his advice and instructive conversation. Our unhappy Europe is exceedingly desirous to be acquainted with Your free and happy country. This made the undertaking very acceptable and a large edition of the first Volumes of my Book was rapidly exhausted. My Book is on a far more larger plan than  Mr. Morse’s. Two Volumes are published containing only New England inclusive Vermont, and New York. I should have the honour to send You a Copy if I knew that you read our language, but as a french translation is now preparing with large additions and corrections, I shall defer till this appears, wishing to offer You a less defective production. The third Volume of the German Work is now printing and will comprehend N. Jersey, Pensylvania, Delaware and Maryland.
The fourth is intended to complete the Work. As it will contain Virginia it would be impardonable, if I would not make use of Your excellent Notes of Virginia. We have allready a German Abridgment thereof published by Professor Sprengel at Halle, and very well made, but rather to short. You will kindly allow that I may avail myself of Your instructive Work, quoting it allways with gratefull acknowledgment of my debt to You. I have the London edition of 1787.
Since that time naturally there were many alterations made in Your state. Though I am well provided with the several Magazines, three or four complete Setts of American News papers especially Fenno’s U. St. Gazette, Webster’s Minerva, Columbian Centinell etc. Yet I suppose there may be other sources of information about Virginia, that escaped my notice. I wish allso to be made acquainted with a Bookseller in Your State who could furnish me with the Laws, and with one of the most instructive News papers of Virginia. I endeavoured to get these by way of Philadelphia, or Baltimore, but did not succeed.
I hope, not to be troublesome to You, Sir, when I ask You the favour, to make me acquainted with a Gentleman, who would charge himself with the care, to procure me, as soon as possible, those Books etc. I have marked on the inclosed Note. You would very much oblige me, when You would be pleased to add such, as may be usefull to me. All what would be intended for me, would savely come to hand, when directed to Charles Ghequiere Esq. Merchant at Baltimore who will also immediately return payment for all what is sent him on my account. By this way I hope to be not molestious to You.
Besides Your Notes, which will be my surest guide, I shall get from Dr. Morse the new Edition of his Geography, now printing; and wherein I hope to find the newest state of population, finances, trade of Virginia; besides what is to be found of the latter in the Reports made to congress and the Journals of Congress, which I have.
Of old Books I have Smith, Steith, Beverley, Keith, Jones and Hutchins’s Observations with the Map of 1778. Hazard’s Collection I make use of likewise.
My plan is the following

1) Authorities, Books, Maps, etc. inditing, which I principally followed and quoting them besides shortly at the proper places.
2) Situation and Extent. 3) Climate. Diseases etc. Currie, Rush and others I consulted. 4) Soil, considered in what we call physical way (we take that word for natural philosophy) and history. Mountains, promontories. 5) Rivers, Lakes, Bays etc.
6) Produces of the three Kingdoms of Nature. Medicinal Springs
a) the Mineralogy of each State. This, you know, is still the most defective part of American Natural History.
b) Plants, herbs trees etc. I have Bartram and many other authors, Clayton, et. c) Agriculture, rural oconomy.
d. animal Kingdom. Your Sketch will be my model. Catesby etc. I shall not neglect to consult. e) Rearing of tame Animals Cattle etc. Fishery. Insects etc.
7) Inhabitants. The last Census of Congress is in my hands. Negroes. Indians. Caracter and manners of the Inhabitants, as far as a general Description thereof can be made.
8. Government. Legislative etc. powers according to the last Constitution. Courts of Justice. Sketch of the principal laws in force, especially those on inheritances, policy, criminal Laws, and punishments
Government before the Revolution compared.
9 Finances. Standing Revenue, Expences. Debts.
10. Militia. Fortifications. 11. Religious state. 12. State of Schools and Learning. Publ. Libraries. Academies. Learned Societies. Arts. Principal Authors living and deceased. (Of these I know only a few)
13. State of Manufactures and Trades.
14. Commerce. a) Institutions on its behalf. Highways Canals. Postoffices. b) Internal commerce. c.) Coins, measures etc. d) paper money, or state papers (Paper money before the revolution and the Assumtion of State debts) Banks. Laws of Trade. e) Staple commodities f) Navigation g) Coasting Trade. h) westindia Trade. i) African Trade. k) Trade with Europe. Exports Imports; Lists thereof.
15. Topography according to the Counties. The situation of the New Counties (Campbell, Franklin, Harrison, Hardy, Randolph Russel, Pendleton, Kanhawa), puzzle me much, as I am not well informed thereof, and find nothing in the Maps. The collection of Laws may shew me their Boundaries.
History. Especially with regard to the Aborigines, their Emigration or Extirpation by the Settling of Europeans. The first planting and its difficulties. The formation of Laws, growth of Trade. Such intestine dissentions as had influence on the Liberty condition and Laws. Wars. Struggles against Despotism. Commotions on Account of the Stamp Act etc. Part each State took in promoting the Revolution. The principal events of the revolution-war, as for as each State was the Scene thereof are only related in a chronological List in a Note, as they have  allready been related by abler pens. Consequences of the Revolution after the peace. New Constitution, and Laws. Increase of Cultivation, population, new Counties, Trade.
For This latter part, viz the last 8 Years my materials and information concerning Virginia is very incomplete, particularly for want of a Collection of Your Laws.
I must end my long and egoistical Letter, for I fear I have tired your patience. Was it not for my ardent desire to promote human happiness in my country, by a faithfull picture of Your constitutions, Laws and Government, I should not have entered into such detail of my plan. I wish it may be honoured by Your approbation, and what is even more welcome to me, by Your remarks on its defects.
The closing of my Letter has been delayed a few days and this enables me to atone in some way for the trouble I gave You, by communicating to You the very happy and certain news, that peace has been concluded at Basil on the 23d of July, between Spain and France, by Mssrs. Barthelemy and Yriarte. The preliminaries already arrived at Paris, and by several expresses, were sent to Hamburgh. The Conditions are unknown. An Armistice is to begin immediately, and France to remain previously in possession of what her Armies occupy in Spain; this only transpires. Peace with Germany is likewise considered as concluded by the intercession of the King of Prussia. The Armies are inactive every where in Germany. The Emperor wishes for peace, but is retained by the british Subsidies; which help him recover from the entire ruin of his finances. Internal Commotions in Hungary, and Vienna itself are discovered and suppressed by severe executions. Even some of the nobility were engaged therein. Bigottry lifts her head anew. In the northern Ports of Germany all is quiet, but there is a great agitation of minds. All Governments are anxious. Some take perverse measures. The liberty of the press in Danemarc, and the prussian country is very little restricted. There appear excellent Works and pamphlets, particularly about France and the Affairs of poland. We have more than six monthly Magazines destined only for the history of the french revolution, which are read with eagerness, even in the roman catholick parts of Germany, tho’ forbidden in all the Emperors dominions.
The total defeat of the Emigrant Army landed at Quiberon and the capture of most of them, will be known to you allready. It was on the 21 of July. In England the Consternation is very great, and troops have been ordered to approach London out of fear of a tumult. The Emigrants, who are still (several Corps of them amounting to about 4000) in our neighbourhood, in the Hanoveren country, behave very badly. The weak Hannoverian Government begins to awaken, but cannot get  rid of them, as their own Army is melted down to 3000. (The poor people fought against their inclination, by command only of the english King.) The Emigrants came over in great Numbers to Hambourg; as they behaved peaceably and were unarmed, our Senate connived at it, but they began to recruit. Whereupon the Mob collected against them, and were allready to pull down a House wherein the Emigrant recruiting Officer lived. Tho’ it was found, he had escaped, and the others were immediately ordered out of town, the tumult could not be quelled without bloodshed. Foreign Sailors were to many amongst the mob. Four innocent Persons were Killed, and about ten wounded. Now all is quiet. This is the only disturbance occasioned during this war in our fortunate little Republic; whose constitution is as free as one in Europe, tho’ we are surrounded by mighty Neighbours.
I finish my long letter with the repeated assurance of my great respect and sincere esteem, due to Your universally acknowledged merits, and have the Honor to be Sir Your most obedient Humble Servant

Chr. Daniel Ebeling Professor of History and the greek Language at the College of Hamburgh and second Director of the Commercial Academy.

